

114 S2672 IS: To reauthorize the program of the Department of Veterans Affairs under which the Secretary of Veterans Affairs provides health services to veterans through qualifying non-Department health care providers.
U.S. Senate
2016-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2672IN THE SENATE OF THE UNITED STATESMarch 14, 2016Ms. Collins (for herself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo reauthorize the program of the Department of Veterans Affairs under which the Secretary of
			 Veterans Affairs provides health services to veterans through qualifying
			 non-Department health care providers.
	
		
			1.
			Reauthorization of program of enhanced contract care authority for health
			 care
			 needs of veterans
 Paragraph (3) of section 403(a) of the Veterans' Mental Health and Other Care Improvements Act of 2008 (Public Law 110–387; 38 U.S.C. 1703 note) is amended to read as follows:
			
 (3)DurationA veteran may receive health services under this section during the period beginning on the date specified in paragraph (2) and ending on August 7, 2021..